Citation Nr: 1423566	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-26 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for posttraumatic stress disorder (PTSD), currently rated as 30 percent disabling.  

2.  Entitlement to an increased rating for diabetes mellitus, with erectile dysfunction, peripheral neuropathy, and peripheral artery disease of the left lower extremity, currently rated as 20 percent disabling.  

3.  Entitlement to an increased rating for hypertension, currently rated as 10 percent disabling.  

4.  Entitlement to a total disability rating for compensation purposes based on individual unemployability (TDIU).  


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1966 to May 1968.  

The matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

The issues of entitlement to increased ratings for PTSD and hypertension, and entitlement to TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  During the entire appeal period the Veteran's diabetes mellitus has required an oral hypoglycemic agent and restricted diet.  

2.  Erectile dysfunction is manifest by loss of erectile power only; it is thus a noncompensable complication and considered part of the diabetic process.

3.  There is no evidence of peripheral neuropathy during the appeal period; it is thus a noncompensable complication and considered part of the diabetic process.

4.  Peripheral artery disease of the left low extremity was found to be asymptomatic during the appeal period; it is thus a noncompensable complication and considered part of the diabetic process.

CONCLUSION OF LAW

The criteria for an increased rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, peripheral neuropathy, and peripheral artery disease of the left lower extremity, are not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.3, 4.119, Diagnostic Code 7913 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist veterans in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  For an increased disability rating claim, VA is required to provide the Veteran with generic notice - that is, the type of evidence needed to substantiate the claim.  This includes evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on employment, as well as general notice regarding how disability ratings and effective dates are assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Here, the duty to notify the Veteran regarding his increased rating claim was satisfied by way of a letter dated November 2009.  The letter also informed the Veteran of the Veteran's and VA's respective duties for obtaining evidence.  Additionally, the letter provided notice regarding how disability ratings and effective dates are assigned.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's post-service VA and private treatment records and Social Security Administration (SSA) records have been associated with the claims folder.  

The Board notes that in July 2012 the Veteran submitted a VA Form 21-4142 identifying additional private records and a June 2012 private opinion also regarding his PTSD.  The Board notes that additional evidence was not accompanied by a waiver.  The Board notes that the Veteran identified the private treatment record as regarding his PTSD, and not his diabetes mellitus and associated disabilities.  Additionally, a review of the already submitted private treatment records from the same provider shows that the treatment records do not address the Veteran's diabetes mellitus or associated conditions.  As such, the Board finds that the evidence is not relevant and a remand for a waiver of RO consideration is not necessary.  38 C.F.R. § 20.1304(c).  The Board also finds that the Veteran is not prejudiced by the Board's adjudication of the issue and a remand would only lead to further unnecessary delay.  Sabonis v. Brown, 6 Vet. App. 426 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VAOPGCPREC 5-04, 69 Fed. Reg. 59,989 (2004).

The Veteran was provided with a VA examination in April 2010.  The Board finds that the VA examination report is adequate because the examiner conducted clinical evaluations and described the Veteran's current condition in sufficient detail so that the Board's evaluation is an informed determination.  See Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

The Board also noted that medical records associated with the claims file after the April 2010 VA examination do not suggest a worsening of the Veteran's diabetes mellitus with erectile dysfunction, peripheral neuropathy, and peripheral artery disease of the left lower extremity, since the examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007) (providing that the mere passage of time between a prior VA medical examination and the adjudication of a claim is not, in and of itself, sufficient to compel VA to provide the veteran with a new, contemporaneous medical examination); see also VAOPGCPREC 11-95 (noting that nothing in court precedent indicates that an examination that is contemporaneous with the claim for an increase and is adequate for rating purposes at the agency of original jurisdiction would be rendered inadequate for purposes of the Board's review solely by reason of the passage of time between the examination and the Board's review; an examination report which was sufficient for purposes of the claim before the agency of original jurisdiction will thus generally be sufficient for purposes of the Board's review).  

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Legal Criteria

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Ratings for service-connected disabilities are determined by comparing the Veteran's symptoms with criteria listed in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  

The veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Here, the relevant evidentiary window begins one year before the Veteran filed his claim for an increased rating, and continues to the present time.  The Board will also consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  

The Veteran's diabetes mellitus type II is rated under the diagnostic code for diabetes mellitus in accordance with the General Rating Formula for the Endocrine System.  38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  A 10 percent evaluation is warranted for diabetes manageable by diet only.  A 20 percent evaluation is warranted for requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet.  A 40 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities.  A 60 percent evaluation is warranted for requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent evaluation is warranted for requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id. 

"Regulation of activities" has been defined as the situation where a veteran has been prescribed or advised to avoid strenuous occupational and recreational activities.  61 Fed. Reg. 20,440, 20,443 (May 7, 1996) (defining "regulation of activities," as used by VA in 7913).  Medical evidence is required to show that occupational and recreational activities have been restricted.  Camacho v. Nicholson, 21 Vet. App. 360, 363-64 (2007).  

Note (1) to DC 7913 provides that compensable complications of diabetes will be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Non-compensable complications are considered part of the diabetic process under diagnostic code 7913. 

Background

VA treatment records dated August 2008 to November 2009 show that the Veteran was prescribed Gilipizide once daily and Metformin twice daily for diabetes.  An October 2008 VA treatment record shows that the Veteran reported that due to the pain his knees he "cannot do steps or inclines".  

The Veteran was afforded a VA examination in April 2010.  The examiner noted that the Veteran was prescribed Glipizide once daily and Metformin twice daily for diabetes.  The Veteran reported that he was "not really" following the diabetic diet and that he was not on an official diet.  The examiner also noted that the Veteran was not required to regulate activities due to his diabetes.  The examiner noted that the Veteran was not currently employed and that he last worked in December 2005.  The examiner noted that the Veteran was able to complete activities of daily living.  

In regards to peripheral vascular disease, the examiner noted that the Veteran did not have symptoms of claudication in either of his legs.  The examiner noted there was currently no treatment, surgery, trauma, or hospitalization related to the arteries.  There were also no neoplasms related to the arteries.  There were no aneurysms, arteriovenous (AV) fistulas, varicose veins/post phebitic syndrome, erythromelalgia, angioneurotic edema, or Raynaud's syndrome.  There was also no effect of the arterial disease on occupation or daily activities.  

In regards to peripheral neuropathy, the Veteran reported that he had numbness and tingling in his 3rd and 4th finger on his left hand.  The examiner noted that the Veteran had a contracture and release of the fifth finger on the left hand and a release of the third finger on the right.  The Veteran denied any numbness, tingling, or pain in the lower extremities at the time of the examination.  The examiner noted there was no current treatment.  There was no history of trauma or neoplasms related to the peripheral nerves.  The examiner noted the type of nerve dysfunction was neuralgia/neuritis and there was no effect on occupation or daily activities.  

In regards to the Veteran's erectile dysfunction, the Veteran reported that he was unable to achieve an erection.  The Veteran also reported that he was unable to achieve vaginal penetration.  

On neurological examination, there was no motor loss or sensory loss.  The cranial nerve function and Babinski sign were noted as normal.  Deep tendon reflexes were 2/4 at the biceps, triceps, and patellar, and 1/4 at the Achilles.  There was no muscle atrophy present, there was no abnormal muscle tone or bulk, and there were no tremors, tics, or other abnormal movements.  The nerve disorder did not affect the function of any joint and the Veteran's gait and balance were normal.  There was no evidence of chorea or carotid bruits.  The cerebellar exam was also normal.

On genitourinary examination, examinations of the bladder, anus and rectal walls, urethra, penis, testicles, and prostate were normal.  There was normal perineal sensation and normal epididymis/spermatic cord/scrotum examination.  Examination of the seminal vesicles (non-palpable) was also normal.  

An ankle brachial index (ABI) showed a normal right ABI and a decreased left ABI, at the lower range of mild arterial obstruction.  

The examiner noted that the Veteran had diabetes type 2 and erectile dysfunction caused by the diabetes.  The examiner also noted that the Veteran had peripheral artery disease of the left leg caused by diabetes that was currently asymptomatic, with no peripheral artery disease in the right leg.  The examiner also noted that there was no evidence of peripheral neuropathy at the examination.  The examiner noted normal sensory testing for the upper and lower extremities with no reported symptoms of peripheral neuropathy of the lower extremities.  The examiner noted that the Veteran's contracture of the fingers was not caused by his diabetes.  

On his September 2011 VA Form 9, the Veteran reported that he has peripheral artery disease in both legs and he cannot go ups stairs.  

Analysis

Based on the evidence above, while the Veteran has been shown to require an oral hypoglycemic agent and restricted diet, there is no medical evidence that there is a regulation of the Veteran's activities.  VA treatment records dated August 2008 to June 2011 are absent of any medically ordered restrictions or regulations of the Veteran's activities.  Additionally, the April 2010 VA examiner noted that the Veteran was not required to regulate activities due to his diabetes.  Finally, the Veteran has not asserted restriction in his activities due to his diabetes.  

The Board acknowledges that the Veteran believes his diabetes warrants a higher rating.  However, the Board finds that the Veteran's competent and credible assertion is outweighed by competent and credible medical evidence that evaluates the true extent of the diabetes mellitus based on objective data coupled with the lay complaints.  In this regard, the Board notes that the VA examiner has the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  Indeed, as noted above, medical evidence is required to show that occupational and recreational activities have been restricted, which is not shown here.  In fact, as stated above the April 2010 VA examiner explicitly stated that the Veteran was not required to regulate activities due to his diabetes.  For these reasons, greater evidentiary weight is placed on the examination findings in regard to the type and degree of impairment.  

Additionally, according to the United States Court of Appeals for Veterans Claims (Court), the rating of diabetes mellitus under Diagnostic Code 7913 includes successive rating criteria, whereby "the evaluation of each higher disability rating included the criteria of each lower disability rating, such that if a component was not met at any one level, the Veteran could only be rated at the level that did not require the missing component."  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009); see also Melson v. Derwinski, 1 Vet. App. 334 (1991) (use of the conjunctive "and" in a statutory provision means that all of the conditions listed in the provision must be met).  As the medical evidence does not show that the Veteran's activities are regulated, the criteria for a 40 percent rating are not met.  As such, since the criteria for a 40 percent rating are not met the requirements for an even higher rating are also not met.    

As to the diabetic related complications of erectile dysfunction, peripheral neuropathy, and peripheral artery disease of the left lower extremity, the Board finds these to be noncompensable under the applicable VA diagnostic codes and thus part of the diabetic process.

As to erectile dysfunction, under diagnostic code 7522, pertaining to penis deformity with loss of erectile power, a compensable 20 percent rating is warranted for penis deformity with loss of erectile power.  38 C.F.R. § 4.115b.  The record reflects that on physical examination the Veteran's penis was noted as normal at the April 2010 VA examination.  As such the Veteran does not meet the criteria for a compensable rating for erectile dysfunction.  

As to peripheral artery disease of the left lower extremity, under Diagnostic Code 7114 pertaining to arteriosclerosis obliterans, a compensable 20 percent rating is warranted for claudication on walking more than 100 yards and diminished peripheral pulses or ABI of 0.9 or less.  38 C.F.R. § 4.104.  The Board notes that the April 2010 VA examiner concluded that Veteran did not have symptoms of claudication in either of his legs.  The examiner also noted that the Veteran had peripheral artery disease of the left leg caused by diabetes that was currently asymptomatic.  As such, the Veteran does not meet the criteria for a compensable rating for his peripheral artery disease.  

The Board acknowledges the Veteran's assertion that he has peripheral artery disease of both legs and he is unable to do stairs.  The Board notes that the Veteran is competent to report on his symptoms.  However, such evidence provides no basis for allowance of the claim.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of peripheral artery disease and the assessment of its current severity, falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report the onset and symptoms, any opinion regarding the nature and etiology of those symptoms requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  Additionally, the Board notes an October 2008 VA treatment record that shows that the Veteran reported he was unable to do stairs and inclines due to his non-service connected bilateral knee disability, not his peripheral artery disease.  Furthermore, VA treatment records associated with the claims file since the VA examination fail to show further diagnosis or symptoms associated with peripheral artery disease.  As such the Board assigns no probative weight to the Veteran's assertions that he has peripheral artery disease in both legs and is unable to do stairs due to the peripheral artery disease.  

Finally, in regards to the peripheral neuropathy, under Diagnostic Code 8521 pertaining to the external popliteal nerve (common peroneal); a compensable 10 percent rating is warranted for mild incomplete paralysis.  38 C.F.R. § 4.124a.  Here, the April 2010 examiner concluded that there was no evidence of peripheral neuropathy at the examination.  The examiner noted normal sensory testing for the upper and lower extremities with no reported symptoms of peripheral neuropathy of the lower extremities.  The examiner also noted that the Veteran's contracture of the fingers was not caused by his diabetes.  As such, the Veteran does not meet the criteria for a compensable rating for peripheral neuropathy.  

Accordingly, the Board finds that these complications are properly rated as part of the diabetic process, and not separately.  

The Board has also considered whether a staged rating is appropriate.  However, as outlined above, the Veteran's symptomatology has not warranted a disability evaluation in excess of 20 percent at any time during the pendency of this claim.  As such, staged ratings are not warranted.

Finally, the Board has also considered the applicability of other diagnostic codes, but finds that no other diagnostic code provides a basis for any higher rating.  The Veteran's diabetes mellitus, with erectile dysfunction, peripheral neuropathy, and peripheral artery disease of the left lower extremity, has not been shown to involve any factors that warrant evaluation under any other provision of VA's rating schedule.   

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to a disability evaluation in excess of 20 percent for diabetes mellitus, with erectile dysfunction, peripheral neuropathy, and peripheral artery disease of the left lower extremity, must be denied.




Other Considerations

An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1).
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under § 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extra-schedular rating.  Id.

The Board has carefully compared the level of severity and symptomatology of the Veteran's service-connected diabetes mellitus, with erectile dysfunction, peripheral neuropathy, and peripheral artery disease of the left lower extremity, with the established criteria found in the rating schedule.  As discussed in detail previously, the Veteran's symptomatology is fully addressed by the rating criteria under which such disabilities are rated.  There are no additional symptoms that are not addressed by the rating schedule.  The Veteran has not described any exceptional or unusual features of his diabetes mellitus.  Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology for his service-connected disability.  As such, the Board finds that the rating schedule is adequate to evaluate the Veteran's disability picture.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).


ORDER

Entitlement to an increased rating in excess of 20 percent for diabetes mellitus with erectile dysfunction, peripheral neuropathy, and peripheral artery disease of the left lower extremity, is denied.  


REMAND

The Board notes that after certification the Veteran submitted a June 2012 private opinion regarding his PTSD and a VA Form 21-4142 (Authorization and Consent to Release information) for additional private records from Goldsboro Psychiatric Clinic.  As such, the Board finds that a remand is necessary in order to assist the Veteran in obtaining pertinent, identified records for his appeal.  See 38 C.F.R. § 3.159(c)(1).  Notably, VA need not obtain records from this physician prior to September 2011 as they are already associated with the claims folder.

The Board notes that the additional evidence and VA Form 21-4142 are identified as pertaining to the Veteran's claim for an increased rating for PTSD only.  However, a review of the Veteran's claims file shows that each time the Veteran sought treatment at the Goldsboro Psychiatric Clinic, his blood pressure readings were taken.  As such, the Board finds that the evidence could be relevant to the Veteran's claim for an increased rating for hypertension and the private records should be obtained before further adjudication of the matter.  

Additionally, the Board finds that the June 2012 private opinion indicates that the Veteran's PTSD symptoms may have worsened since his April 2010 VA PTSD examination.  Thus, the Board finds that a contemporaneous VA examination is warranted to ascertain the current severity of the Veteran's service connected PTSD.  See Snuffer v. Gober, 10 Vet. App. 400 (1997) (noting that a veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (determining that Board should have ordered contemporaneous examination of Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating]).  

Additionally, in the June 2012 private opinion, the private physician concluded that due to the Veteran's service-connected PTSD, he is permanently and totally disabled and unemployable.  The Board thus finds that the Veteran has reasonably raised a claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As such, on remand, the effect of the Veteran's service-connected PTSD and diabetes on his employability must also be addressed.  

Finally, the Board notes that the Veteran has not been provided with a proper duty-to-assist notice letter in regards to a TDIU claim.  On remand the Veteran must be provided with this requisite notice.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; see Dingess, 19 Vet. App. at 473.  

Accordingly, the case is REMANDED for the following action:

1. Send the Veteran a duty-to-assist notice letter pursuant to 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), which includes, but is not limited to, an explanation as to what information or evidence is needed to substantiate his TDIU claim currently on appeal.  Additionally, this letter should comply with the case of Dingess, 19 Vet. App. at 473.

2. Contact the Veteran and obtain a valid VA Form 21-4142 (Authorization and Consent to Release information) for the Goldsboro Psychiatric Clinic since September 2011.  Explain to the Veteran that the time limit for utilizing the VA Form 21-4142 submitted to the RO in July 2012 has expired.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3. After associating all outstanding records with the claims files, schedule the Veteran for a new VA examination to determine the current severity of his service-connected PTSD.  The claims folder must be made available to and reviewed by the examiner.  The examiner should note in the examination report that the claims folder was reviewed.

After conducting all appropriate and required clinical testing, the examiner must describe in detail the current signs, symptoms, and manifestations of the Veteran's PTSD disability.  The examiner should provide a full multi-axial diagnosis pursuant to DSM-IV, to include a GAF score related to the Veteran's PTSD.  

Specifically, the VA examiner is directed to provide a medical opinion concerning the extent of the social and industrial impairment resulting solely from the Veteran's service-connected PTSD.  

The medical opinion must address whether the Veteran's service-connected PTSD and diabetes are so disabling as to render him unemployable.  A pertinent medical, education, and employment history should be taken.  The Veteran's age and the effects of non-service-connected disabilities cannot be factors for consideration in making the determination.  However, the effects of treatments and medications used to treat the service-connected PTSD and diabetes must be considered in the opinion.

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

4. The RO/AMC should then determine whether the Veteran's TDIU claim should be referred to the Director of VA Compensation and Pension for extraschedular consideration.  

5. After the development requested above has been completed to the extent possible, the RO/AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran should be furnished a supplemental statement of the case and given the opportunity to respond. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2013).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


